NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                         is not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit

                                       05-1531, -1581

                             CARLOS ARMANDO AMADO,

                                                                Plaintiff-Cross Appellant,

                                             v.


                             MICROSOFT CORPORATION,
                                                                Defendant-Appellant.

                           ___________________________

                           DECIDED: June 14, 2006
                           ___________________________


Before SCHALL, LINN, and DYK, Circuit Judges.

PER CURIAM.

      We have considered the various contentions of the appeal and cross-appeal, and

we affirm in all respects. However, in affirming, we wish to make clear that we do not

read the district court’s August 2, 2005, order—requiring the creation of an escrow

account as a condition of the stay of the permanent injunction—as having determined

the ultimate disposition of the funds required to be deposited in the escrow account.

When the district court makes that determination, any party believing itself aggrieved by

that order may appeal to this court.

      No costs.